Citation Nr: 0122303	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  99-17 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for service-connected post traumatic stress disorder (PTSD), 
on appeal from the initial grant of service connection.


REPRESENTATION

Appellant represented by:	K.F.


INTRODUCTION

The veteran served on active duty from October 1943 to July 
1947.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that granted entitlement to service 
connection for PTSD, evaluated as 30 percent disabling.

In December 2000, the Board remanded this case for additional 
development and readjudication.  By means of a May 2001 
rating decision, the RO assigned a 50 percent disability 
rating for the veteran's PTSD, effective from July 31, 1998, 
the date of the veteran's claim.


REMAND

Appellate review of the appellant's claim at this time would 
be premature.  In September 1999, he requested that he be 
scheduled for a hearing before a traveling member of the 
Board.  He was notified by letter dated June 22, 2000, that 
he was scheduled for a hearing before the Board on July 19, 
2000.  In a letter dated July 6, 2000, and received at the RO 
on July 10, 2000, the veteran's representative indicated that 
she and the veteran could not attend the hearing on July 19 
due to prior engagements.  She requested that the hearing be 
rescheduled after July 2000.  This document was not of record 
at the time of the Board's previous remand.  The veteran did 
not appear for the scheduled hearing.  In January 2001, his 
representative stated that the July 19 hearing had been 
properly adjourned.  

Requests for a change in a hearing date may be made at any 
time up to two weeks prior to the scheduled date of the 
hearing if good cause is shown.  Such requests must be in 
writing, must explain why a new hearing date is necessary, 
and must be filed with the office of the official of the 
Department of Veterans Affairs who signed the notice of the 
original hearing date.  Examples of good cause include, but 
are not limited to, illness of the appellant and/or 
representative, difficulty in obtaining necessary records, 
and unavailability of a necessary witness.  If good cause is 
shown, the hearing will be rescheduled for the next available 
hearing date after the appellant or his or her representative 
gives notice that the contingency which gave rise to the 
request for postponement has been removed.  If good cause is 
not shown, the appellant and his or her representative will 
be promptly notified and given an opportunity to appear at 
the hearing as previously scheduled.  If the appellant elects 
not to appear at the prescheduled date, the request for a 
hearing will be considered to have been withdrawn.  38 C.F.R. 
§ 20.704(c) (2000).  

In this case, the appellant's request for a change in the 
hearing date was not timely, as it was received within two 
weeks of the date of the hearing.  However, there is no 
indication that the appellant was notified of this and given 
an opportunity to appear at the hearing as previously 
scheduled.  Further, it is possible that a timely request for 
postponement could not have been submitted due to the short 
amount of time between the mailing of the June 22 letter and 
the date of the July 19 hearing.  See 38 C.F.R. § 20.704(d) 
(2000).  Accordingly, while the Board sincerely regrets the 
delay, in order to afford the appellant due process the case 
must be remanded to the RO for an appropriate hearing to be 
scheduled.

The claim is REMANDED for the following:

Schedule the appellant for a hearing 
before a traveling member of the Board in 
accordance with applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant need take no 
action until he is so informed.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 



